 Case: 1:19-cv-00189-MRB Doc #: 110 Filed: 07/20/21 Page: 1 of 2 PAGEID #: 3127



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


SLUSH PUPPIE LIMITED,
                                                     CASE NO. 1:19-cv-00189-MRB
                       Plaintiff,
                                                     Judge Michael R. Barrett
               v.
                                                     ORDER
THE ICEE COMPANY,

                       Defendant.



       This matter is before the Court on Defendant ICEE’s Consent Motion (Doc. 80) for

Leave to File Under Seal Exhibit C to its Opposition (Doc. 81) to Plaintiff Slush Puppie

Limited’s Motion (Doc. 72) for Leave to File a Second Amended Complaint to Withdraw

Certain Causes of Action. Defendant’s Consent Motion (Doc. 80) will be denied.

       “Unless permitted by statute, parties may not file documents under seal without obtaining

leave of Court upon motion and for good cause shown.” S.D. Ohio Civ. R. 5.2.1 (emphasis

added). To this end, ICEE explains that “[s]ealing is justified because Exhibit C is an email

exchange with an SPL-authorized licensee that SPL produced in this litigation and marked as

CONFIDENTIAL under the Stipulated Protective Order.” (Doc. 80 PAGEID 1973).

       In the Sixth Circuit, motions to file a document under seal must meet the standard set

forth in Shane Group, Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299 (6th Cir. 2016)

and the cases decided it its wake. On its website, the Court has provided a draft two-tier

protective order that contains the following instructive language:

       The burden of demonstrating the need for and appropriateness of a sealing
       order is borne by the moving party, and requires the moving party to
       analyze in detail, document by document, the propriety of secrecy,
       providing reasons and legal citations. Regardless of whether the parties


                                                 1
 Case: 1:19-cv-00189-MRB Doc #: 110 Filed: 07/20/21 Page: 2 of 2 PAGEID #: 3128




          agree, it remains the Court’s independent obligation to determine whether
          a seal is appropriate for any given document or portion thereof.

United States District Court, Southern District of Ohio, Attorneys, “Protective Orders” available

at https://www.ohsd.uscourts.gov/sites/ohsd/files//Two-

Tier%20Form%20Protective%20Order.pdf (last visited July 19, 2021).

          A producing party’s confidentiality designation, standing alone, fails to provide the Court

with sufficient information to make an independent assessment as to whether a seal is

appropriate. Defendant ICEE’s Consent Motion (Doc. 80) is therefore DENIED. Plaintiff Slush

Puppie Limited shall have seven (7) days (from the date this Order is entered) to file its own

motion to seal under Local Rule 5.2.1 if it so chooses. In the event no such motion is filed,

Defendant ICEE shall file a notice to that effect with Exhibit C attached and accessible for public

review.

          IT IS SO ORDERED.


                                                        /s/ Michael R. Barrett
                                                        JUDGE MICHAEL R. BARRETT
                                                        UNITED STATES DISTRICT COURT
